EXHIBIT 5 The following table sets forth all transactions with respect to the Common Units Representing Limited Partnership Interests ("Common Units") effected in the last sixty days by the Reporting Person, inclusive of any transactions effected through 4:00 p.m., Eastern time, on November 16, 2015. All such transactions were purchases or sales of units effected in the open market.The per unit prices noted in the table below include commissions/fees paid. All transactions reported were effected on behalf of client accounts for which the Reporting Person is the investment adviser. Nature of Transaction Reporting Person Date of Transaction Amount of Securities Price per Unit ($) Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-17-2015 89 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-18-2015 13 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-18-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-18-2015 16 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-18-2015 37 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-18-2015 27 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-18-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-21-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-21-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-21-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-21-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-22-2015 16 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-22-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-23-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-24-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-25-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-25-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-28-2015 47 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-28-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-28-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-28-2015 52 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-28-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-28-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-29-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-29-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-29-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-29-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 09-30-2015 58 Sale of Common Units Tortoise Capital Advisors, L.L.C. 09-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-01-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-02-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-02-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-02-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-05-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-05-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-05-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-06-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-06-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-06-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-06-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-07-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-07-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-08-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-08-2015 21 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-08-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-08-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-09-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-09-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-09-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-12-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-12-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-13-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-13-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-13-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-14-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-14-2015 87 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-14-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-14-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-15-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-16-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-16-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-16-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-19-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-19-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-20-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-20-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-20-2015 Purchase of Common units Tortoise Capital Advisors, L.L.C. 10-21-2015 Purchase of Common units Tortoise Capital Advisors, L.L.C. 10-21-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-21-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-21-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-22-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-22-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-22-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-23-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-23-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-26-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-26-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-26-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-27-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-27-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-27-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-28-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-28-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-28-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-28-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-29-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-29-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 10-30-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 10-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-02-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-02-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-02-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-03-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-03-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-04-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-04-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-05-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-05-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-06-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-06-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-06-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-06-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-09-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-09-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-09-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-10-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-10-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-10-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-11-2015 76 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-11-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-11-2015 49 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-12-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-12-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-12-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-12-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-13-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-13-2015 Sale of Common Units* Tortoise Capital Advisors, L.L.C. 11-16-2015 *Effected pursuant to client instruction to liquidate account.
